 S & S CORRUGATED PAPER MACHINERY CO.333-s& SCORRUGATED PAPER MACHINERYCo.andLOCAL 3, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, AFLandDISTRICT No. 15,INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERS.CasesNos. 2-RC-2644 and d-RC-f750.February 16, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held before Jerome A.Reiner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.Local No. 3, International Brotherhood of Electrical Workers,AFL, the Petitioner in Case No. 2-RC-2644, herein called the IBEW,and International Association of Machinists, the Petitioner in CaseNo. 2-RC-2750, herein called the IAM, are labor organizations claim-ing to, represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The IBEW seeks a unit of all the Employer's maintenance andconstruction electricians.The IAM seeks a unit of all of the Em-ployer's production and maintenance employees, excluding electricians,-timekeepers, office clerical and professional employees, watchmen,guards, and supervisors.The Employer opposes the IBEW's requestfor a separate unit of electricians on the grounds : (1) The employeesrequested by the IBEW are tin integral part of the production process ;<2) they do not possess craft skills; (3) there is close integration ofork among all employees; and (4) a separate unit of electricians-would only serve to hamper industrial relations in the plant anddisrupt the processes 'of collective bargaining.There is no historyof collective bargaining for any of the employees involved in thisproceeding.The Employer is engaged in the business of designing and manu-facturing machinery for the corrugated paper and fiber containerindustry.At the time of the hearing there were four electricianswho worked under the supervision of the plant engineer,' who is also1The plant engineerisalsoknown as the electrical foreman.He is a licensedelectrician.93 NLRB No. 50. 334DECISIONS OF NATIONAL LABOR RELATIONS $OARDin charge of the Employer's three guards and other maintenanceemployees 2The electricians are engaged in the work of wiring electrical equip-ment and machinery, locating trouble in and repairing electrical equip-ment and motors, and maintaining and servicing air-conditioningunits and air compressors.Most of the machinery manufactured_by the Employer is driven by electric motors. In the course ofthe manufacture of the machines it is necessary to have electricalequipment installed in the machines.This is done by the electricians-who follow wiring diagrams or blueprints. If no blueprints havebeen made up for their use, they follow the instructions of the elec-trical foreman.All electrical maintenance work throughout the plant is done bythe electricians.They do all electrical wiring in the plant includingthe wiring of the' panel boards, and the wiring and hanging of fix-tures when new lighting systems are put in the plant.They main-tain and repair the plant elevators which are driven by electricmotors.In the course of this work they also attend to any mechanicaltroubles in the worm gears of the elevators.They maintain and re-pair electrically the heating, intercommunication, public address, andsignal systems in the plant.They have done electrical constructionwork which entailed installation of electric power ducts, conduits,and wiring for the lights, heating system, and electrical hoists.Theelectrical departmentis alsoresponsible for maintaining the gasoline-driven intraplant trucks and for electrical and mechanical work on theEmployer's gasoline-powered crane and its Diesel engines.3Occasionally the electricians work with the steam fitters and as-semblers who are engaged in production work.Each group, how-ever, does only its own type of work.The electricians do not makeany of the parts for the machinery which the Employer manufactures,and no other employees do electrical work to any appreciable degreein the plant.4The record does not show that any electricians have -ever been transferred to production work, or that they regularly inter-change with any other employees.Although the Employer maintains no formal apprenticeship pro-gram for the employees involved, we are satisfied that they exercisein substantial degree the skills of the electrical craft.While the elec-z There are five carpenters,three pipe fitters, and two Janitors under electrical depart-ment supervision.8 The gasoline trucks and Diesel engines have electric generators.The millwrights also,work on these trucks.4Sometimes the assemblers help the electricians pull wires through holes which havebeen drilled in the equipment and machines.The assemblers may also disconnect nma-chines by either removing a fuse or pulling a plug out of an electric outlet.When theelectricians are busy, the assemblers may strip finished machinery of the electrical wi.rmgused for testing the machinery. S & S CORRUGATED PAPER MACHINERY CO.335tricians make some mechanical repairs, the record shows that theyare primarily engaged in electrical work.5Although the electriciansare assigned to tasks throughout the plant, they do not interchangewith other groups of employees eNor is it material that they some-times work together with other production and maintenance em-ployees in the' assembly of the Employer's finished product, for it is.clear that at such times they are nevertheless required to exercise theskills of their craft.'While a production and maintenance unit including electricians isappropriate, the record does not support the Employer's contentionthat the work of the electricians is so integrated with the productionprocess that a separate unit of electricians is not also appropriate.sWe also find no merit in the Employer's contention that to findappropriate a separate unit of electricians would hamper industrialrelations in the plant and disrupt the processes of collective bargain-smg.We find, therefore, that the electricians in this case, who comprisean identifiable homogeneous craft group, may, if they so desire, con-stitute a separate bargaining unit.We shall, however, make no finalunit determination at this time, but shall first ascertain the desires ofthese employees as expressed in the elections hereinafter directed. If'a majority vote for the IBEW, they will be taken to have indicated.their desire to constitute a separate bargaining unit.We shall direct elections among the employees of the Employer initsBrooklyn, New York, plant, in the following voting groups, ex-cluding from each group all supervisors :(1)All production and maintenance employees, excluding electri-cians, timekeepers, office, clerical, and professional employees, watch-men, and guards.(2)All maintenance and construction electricians.[Text of Direction of Elections omitted from publication in this,volume.]5 The work done by other employees which might be considered as electrical,is only of-a minor nature.Cf.Danly Machine Specialties,Inc.,90 NLRBNo.14; Bunker Hill andSullivan Mining and Concentrating Company, et al,89 NLRB 243.OThe few temporary transfers into the electrical department revealed in the record, do-not destroy the identity of these employees as a distinct and homogeneous group.7The Baldwin Locomotive Works, Eddystone Division,89 NLRB 403.5The Atlantic Refining Company,92 NLRB 651;A. C. Spark Plug Division, Gen.eralMotors Corporation,88 NLRB 1214;AmericanHoist& Derrick Company,88 NLRB219.1The Atlantic Refining Company,supra;McDonnell Aircraft Corporation,92 NLRB:;899.